Staley, Jr., and Herlihy, JJ.,
dissent and vote to affirm in the following memorandum by Staley, Jr., J. Staley, Jr., J. (dissenting). We respectfully dissent and vote to affirm. At the time of the alleged contacts with Judge Friedlander, defendant was seeking support for her child from her first husband, and, therefore, there could be no identity of legal actions. Section 14 of the Judiciary Law provides, in part, that: "A judge shall not sit as such in, or take part in the decision of, an action, claim, matter, motion or proceeding * * * in which he has been attorney or counsel”. The statute contemplates that the Judge sought to be disqualified must have acted as "attorney or counsel” in an "action, claim, matter, motion or proceeding”. None of these designated causes was pending at the time of the alleged contacts, nor was any legal action taken on behalf of defendant, no legal advice was given, and no representation was undertaken and no fee was paid. No attorney-client relationship has been established within the meaning of section 14 of the Judiciary Law, and the motion was properly denied (Keefe v Third Nat. Bank of Syracuse, 177 NY 305; Davis v Seward, 80 Misc 210, affd 71 App Div 963). In addition, there is no showing of any abuse of discretion in the trial court’s denial of the motion (People v Patrick, 183 NY 52; Matter of Robin O, 80 Misc 2d 242; Matter of Natter, 70 Misc 2d 791). The majority’s reliance on Corradino v Corradino (48 NY2d 894) is not controlling under the facts involved here. In Corradino, there was no disqualification of the Trial Judge. Instead, the Court of Appeals, in a gratuitous dictum statement, stated that it was better practice for the court to disqualify itself where the attorney for one of the parties had been associated with the Trial Judge prior to her designation to the Bench. In addition, in the instant case defendant was content to have Judge Friedlander preside over the trial for three days, and until the cause of action based on defendant’s adultery became the sole issue at trial. Defendant apparently was disappointed with the progress of the trial in her favor, and elected to make the motion on technical grounds to obtain a new trial before another court. Such tactics of upmanship should not be tolerated so as to avoid a state of Weltschmerz.